UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7191



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OMAR A. MUDIE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-94-77, CA-99-131)


Submitted:   January 18, 2001             Decided:   January 24, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Omar A. Mudie, Appellant Pro Se.     Robert Edward Bradenham, II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Omar A. Mudie seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.*   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   United States v. Mudie, Nos. CR-94-77; CA-99-131

(E.D. Va. June 30, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       Mudie alleges for the first time on appeal that his sentence
was illegal under Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).
Even if this claim were properly before the court, Mudie was not
sentenced above the statutory maximum for the offense of convic-
tion. As a result, the sentence does not implicate the concerns
raised in Apprendi. United States v. Angle, 230 F.3d 113 (4th Cir.
2000), petition for rehearing filed, Oct. 26, 2000 (No. 96-4662).


                                  2